Citation Nr: 1213041	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for bilateral hearing loss.  The Veteran has perfected an appeal as to the initial noncompensable rating assigned.

The Board is aware that the Veteran submitted three statements following the October 2011 Supplemental Statement of the Case (SSOC), none of which waived consideration by the RO prior to the Board's adjudication of the appeal.  A review of these letters, however, reveals that they are duplicative of previous statements and essentially restatements of the Veteran's contentions.  As such, there is no new evidence in these statements.  Waiver of RO review is unnecessary and the Board shall proceed with its consideration of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for entitlement to an initial compensable rating for bilateral hearing loss.

In October 2009, the Board remanded this issue in order to afford the Veteran a VA examination to determine the severity of his currently diagnosed bilateral hearing loss.  Several private examination reports are of record, dating from May 2004 to July 2009.  However, the Veteran lives in Canada and each of these private reports was created by Canadian audiologists.  While the records do contain puretone threshold findings, there are no Maryland CNC controlled speech discrimination test results.  Speech discrimination testing is a required element of an adequate hearing examination report under 38 C.F.R. § 4.85.  Thus, the Board remanded the issue for VA examination consistent with the requirements of 38 C.F.R. § 4.85.  

A VA examination was indeed scheduled; however, the Veteran was unable to attend due to the distance to travel.  A September 2011 statement from a private physician indicates that due to the Veteran's "psoriatic and osteoarthritis, insisting that he travel 800 miles for a medical exam for hearing loss would cause him undue hardship."  Thus, at this time, the claims folder is without any audiological report that contains both puretone audiometry testing and Maryland CNC controlled speech discrimination testing.  The speech discrimination scores are needed in order to adequately rate the Veteran's hearing loss under DC 6100.

In December 2009, the Veteran's private audiologist, E. Deschenes, submitted a statement summarizing the years of audiograms.  With regard to Maryland CNC scores, the examiner noted that he does not possess the necessary information or equipment needed to conduct such a test.  In prior statements, he made clear that the Maryland CNC test was not the standard in Canada and that U.S. and Canadian testing was largely different.  See October 2007 statement by E. Deschenes.  In the December 2009 statement, the audiologist offered the following solution: "We could administer this testing procedure should DVA provide us with the necessary recording and scoring sheets."  A review of the claims folder fails to show that VA responded to this offer on the part of the Canadian audiologist.  

Because Maryland CNC speech discrimination test scores are needed under 38 C.F.R. § 4.85(a), the Board finds that a remand is necessary in order to attempt to assist the Veteran and his private Canadian audiologist to provide an adequate examination report.  This is especially true considering the distance required for the Veteran to obtain a VA examination in the United States.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's private audiologist, E. Deschenes, in response to his December 2009 offer to conduct the necessary speech discrimination testing for the Veteran.  The RO should, to the extent possible, provide the audiologist with the information and instruction necessary to achieve adequate speech discrimination testing in accordance with 38 C.F.R. § 4.85(a).

2.  Once the above development is complete to the extent possible, the RO should assist the Veteran in obtaining  updated records from the private audiologist, to include current audiological testing and speech discrimination results.  Should authorization be needed, the RO should assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1) (2011).

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


